Citation Nr: 0406522	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  01-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic arthritis due to right anterior cruciate 
ligament (ACL) reconstruction with medial meniscectomy.




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

Appellant had active military service from September 1993 to 
September 1999.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Columbia, 
South Carolina, Regional Office (RO) that assigned and then 
continued an initial rating for residuals of right ACL 
reconstruction with medial meniscectomy as 10 percent 
disabling, effective September 1999.  A rating decision also 
granted service connection for subluxation due to right ACL 
reconstruction with medial meniscectomy as a separate claim, 
and rated that disability as 10 percent disabling, effective 
August 2003.  Appellant has not disagreed with that separate 
rating.  Thus, the issue before the Board is cited on the 
title page.

The Board remanded the case to RO for further development in 
July 2003.  That development has been completed, and the file 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant's post-traumatic arthritis due to right ACL 
reconstruction has been manifested by pain on motion, but not 
by measurably significant limitation of motion, since service 
connection was granted in September 1999.

2.  Extentsion was limited to 3 degrees with flexion to 135 
degrees.  Normal motion of the knee is from 0 to 140 degrees.

3.  Examination reveals crepitus without locking or effusion.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for post-traumatic arthritis due to right ACL 
reconstruction have not been met.  38 U.S.C.A. §§  1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic 
Codes 5003 and 5010 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's appeal was pending before the Board on the date 
of enactment of the VCAA.  The VCAA accordingly applies to 
the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Appellant's claim for service connection was submitted in 
September 1999 and service connection was granted in December 
2000, prior to enactment of the VCAA.  The file shows that RO 
conducted appropriate pre-VCAA notice, including notifying 
appellant that medical records from his civilian hospital had 
been requested but not yet received; those private medical 
records were obtained prior to the initial adjudication of 
the claim.  RO provided appellant a rating decision and a 
Statement of the Case (SOC) prior to enactment of the VCAA in 
which evidentiary issues and appellate procedures were 
detailed.  In June 2001, RO sent appellant a letter advising 
him of the provisions of the VCAA, of the evidence still 
needed from appellant, and of the evidence to be procured by 
VA.  The Board is aware of no additional outstanding evidence 
that would be relevant to the issue of increased disability 
rating, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
In this case, RO obtained appellant service medical records 
and treatment records from both the VA Medical Center (VAMC) 
and a private hospital.  Appellant was afforded three VA 
medical examinations to determine his level of disability, 
and specifically to determine if any other pathologies (e.g., 
arthritis) are present that could result in a higher 
disability rating.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  These show 
that appellant underwent reconstructive surgery (right knee 
arthroscopy with arthroscopic ACL reconstruction using a 
patella tendon bone graft, and medial meniscal repair using 
the bionics) in April 1999 while appellant was still in 
service.  Appellant submitted a claim for service connection 
for residuals of the operation in September 1999, immediately 
after his discharge from the service.

Appellant underwent a VA medical examination in January 2000.  
The examiner noted as follows:

On examination of the knees, they appear normal in the 
standing position.  There is no evidence of any 
effusion.  There is no instability of either knee to a 
varus or valgus stress.  The Lachman and posterior 
drawer test are negative bilaterally.  He is able to 
extend both knees to 0 degrees and can flex the right 
knee from 0 to 135 degrees and the left knee from 0 to 
145 degrees.  There is a 9 cm longitudinal scar 
overlying the right patella which is 6 mm in width.  
There is mild anterior, infrapatellar tenderness in the 
region of the joint line of the right knee.  There is no 
tenderness on the left.  The patellae track normally, 
and there is mild crepitus on ranging the right knee.  
There is no crepitus on the left.

An X-ray was taken of the right knee at the same time.  The 
radiological report states as follows: "Evidence of a prior 
ACL repair is identified.  Joint spaces are well preserved.  
No bony abnormalities are seen."  

Appellant underwent another VA medical examination in June 
2001.  The examiner noted as follows:

HISTORY: ...  Now he complains of pain and tightness in 
the right knee.  He says that there is no particular 
activity which makes it worse, it just comes and goes at 
times.  He gets symptomatic relief with rest.

PHYSICAL EXAMINATION: Physical examination of the right 
knee demonstrates a 6 cm midline incision which is well 
healed.  There is no hypertrophy of the scar.  He has 
full extension actively and has 130 degrees of flexion.  
He has no varus or valgus instability.  He has a 
negative anterior drawer, negative Lachman's and a 
negative pivot shift.  He has tenderness to palpation 
under the medial patellar facet as well as along the 
medial joint line.  He has a positive McMurray's sign.

IMPRESSION:  Status post right anterior cruciate 
ligament reconstruction which appears to be successful.  
He functionally has an anterior cruciate ligament which 
appears to be intact.  He does have some mild 
osteophytes palpable on the medical joint line with 
possible degenerative type tear of his medial meniscus.    

An X-ray was taken of the knee at the same time.  The 
radiological report reveals; "The patient has undergone an 
ACL repair.  There was some minimal degenerative disease of 
all three joint compartments.  Joint spaces were maintained.  
The hardware is intact."

In July 2003 the Board remanded the case to RO for further 
development, including a current VA medical examination to 
determine the presence and severity of any ankylosis, 
subluxation, instability, locking, swelling, loss or range of 
motion, genu recurvatum, scarring, excessive fatigability, 
arthritis, and/or pain.  Appellant underwent a comprehensive 
VA medical examination in August 2003, and the report of that 
examination has been associated with the file.  

The VA medical examiner's report of August 2003 notes the 
following:

HISTORY:  [The patient's] current complaints include 
deep arthritis pain inside the knee and popping and 
occasional swelling, depending on when the weather is 
bad.  He is working.  He can walk on an unlimited 
distance.  He does not wear any special shoe wear or use 
a brace, cane, or crutch.  He takes anti-inflammatories 
for his pain relief with minimal relief.

PHYSICAL EXAMINATION:  There is no effusion.  Range of 
motion is 3 degrees to 135 degrees.  There is pain at 
full extension with 3 degrees.  There is mild 
subluxation with anterior drawer testing.  There is no 
genu recurvatum.  He lacks about 3 degrees of full 
extension.  There is patellofemoral crepitus with range 
of motion.  His active range of motion is equal to his 
passive range of motion.  There is a well-healed midline 
scar, and there is a lateral scar.  Both are 
approximately 9 cm in length.  There is no weakness 
noted.  There is no excess fatigability.  There is no 
incoordination of the knee noted with flexion and 
extension motions while lying.  There is some objective 
evidence of pain including grimaces and there is 
patellofemoral crepitus throughout the range of motion.  
I do believe that with repeated motions there would be 
pain which would limit the functional ability of the 
knee.  In addition with the crepitus there is likely to 
be decreased motion to prevent the crepitus.

IMPRESSION:  Post-traumatic arthritis following ACL 
reconstruction; I think the arthritis is the cause of 
the pain; I think the arthritis will ultimately limit 
the motion as a protective mechanism to limit the amount 
of pain that the patient currently has with range of 
motion.

There is no radiological report accompanying the August 2003 
examination.

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "original" rating and an "increased" rating 
claim; an appeal from an original assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the original disability rating, the Board will 
consider the entire postoperative period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2003).

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Traumatic arthritis (Diagnostic Code 5010) is rated on the 
same scale as degenerative arthritis (Diagnostic Code 5003).  
38 C.F.R. § 4.71a (2003).   Traumatic or degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (here, 
Diagnostic Code 5260, "limitation of flexion of leg" and 
Diagnostic Code 5261, "limitation of extension of leg").  
When, however, the limitation of motion of the specific joint 
or joints is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2003).  

Painful motion due to arthritis is deemed to be limitation of 
motion and is entitled to a minimum rating of 10 percent per 
joint, even if there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991). 

Under Diagnostic Code 5260, limitation of flexion of the leg 
is noncompensable when limited to 60 degrees and ten percent 
compensable when limited to 45 degrees.  Appellant had leg 
flexion of 135 degrees in January 2000, 130 degrees in June 
2001, and 135 degrees in August 2003.  Thus, appellant has 
not had a compensable limitation of flexion at any time since 
service connection was granted. 

Under Diagnostic Code 5261, limitation of extension of the 
leg is noncompensable when limited to 5 degrees and ten 
percent compensable when limited to 10 degrees.  38 C.F.R. 
§ 4.71a (2003).  Appellant had full leg extension in January 
2000 and June 2001, and limitation of 3 degrees in August 
2003.  Thus, appellant has not had compensable limitation of 
extension at any time since service connection was granted.

Since appellant has not had compensable limitation of range 
of motion at any point since service connection was granted, 
the fallback schedular rating of Diagnostic Code 5003 is 
used.   RO assigned a disability rating of 10 percent.  A 
higher rating of 20 percent is applicable if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more groups of minor joint groups, with occasional 
incapacitating exacerbations.  In this case, only one major 
joint is involved (the knee) and there is no evidence that 
appellant suffers occasional incapacitating exacerbations, so 
10 percent is the appropriate schedular rating.  The rating 
of 10 percent also provides appropriate recognition of 
painful motion (Lichtenfels, supra).  The Board accordingly 
finds that the higher rating is not applicable for this 
disability.   

The Board considered whether application of any other 
diagnostic code would be more appropriate for appellant's 
symptoms or result in a more favorable rating for the 
appellant.  However, the Board finds there is no other 
diagnostic code more appropriate or more beneficial to the 
appellant.  It is noted that he has the separately assigned 
10 percent rating for subluxation of the knee.

Based on the above, the Board finds that the criteria for 
initial rating in excess of 10 percent for post-traumatic 
arthritis of the right knee, due to right ACL reconstruction 
with medial meniscectomy, have not been met.  The Board also 
finds that "staged ratings" are not appropriate for the 
disability.

The Board has considered whether extraschedular rating is 
appropriate.  There is no evidence that these disabilities 
have caused appellant to undergo frequent hospitalizations, 
or have resulted in a marked industrial impairment greater 
than that envisioned by the rating schedule.  The Board 
accordingly finds that the criteria of the rating schedule 
are appropriate for this claim.

In reaching this conclusion, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record does not show that 
the manifestations of appellant's service-connected 
disability more closely approximate those required for the 
higher rating.  For this reason, the Board has determined 
that the preponderance of the evidence is against the claim 
for entitlement to an initial rating in excess of 10 percent 
for the arthritis of the knee.


ORDER

Initial rating in excess of 10 percent for post-traumatic 
arthritis, due to right ACL reconstruction with medial 
meniscectomy, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



